

Exhibit 10.1
SETTLEMENT AGREEMENT


This Settlement Agreement is entered into as of December 17, 2008 by and among
the Federal Deposit Insurance Corporation as manager of the FSLIC Resolution
Fund and in its corporate capacity (“FDIC”) and Charles E. Hurwitz (“Hurwitz”),
MAXXAM Inc. (“MAXXAM”) and Federated Development Co. (“Federated”).  Hurwitz,
MAXXAM and Federated shall be referred to collectively as the “Hurwitz Related
Parties.”
 
WHEREAS, there is presently pending in the United States District Court for the
Southern District of Texas a proceeding captioned FDIC v. Charles E. Hurwitz et
al., Civil Action No. H-95-3956 (the “District Court action”);
 
WHEREAS, the FDIC has made various claims against Hurwitz in these proceedings
arising out of the failure of United Savings Association of Texas, Houston,
Texas (“USAT”) and the Hurwitz Related Parties have made various claims against
the FDIC;
 
WHEREAS, the Hurwitz Related Parties deny any and all of the claims made by the
FDIC; for its part, the FDIC denies any and all claims made by the Hurwitz
Related Parties;
 
WHEREAS, the Hurwitz Related Parties and the FDIC desire to avoid the risks and
expense attendant upon further litigation of the controversies existing between
them and desire to settle and release all claims and demands of any kind
whatsoever among them relating to the District Court action.
 
NOW, THEREFORE, in consideration of the promises, undertakings, payments, and
releases stated herein, the sufficiency of which consideration is hereby
acknowledged, the undersigned parties agree, each with the other, as follows:
 
1.0           Representations and Warranties     The parties to this Settlement
Agreement make the following representations and warranties to one another:

FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
1

--------------------------------------------------------------------------------

 

1.1           The FDIC represents that it has no claims against the Hurwitz
Related Parties or any of their officers, directors, attorneys, or agents
arising out of the failure of USAT other than those asserted in the District
Court action; that it is the proper owner of such claims; and that it has not
assigned or transferred such claims to any other person, entity or agency,
whether state or federal.
 
1.2           The Hurwitz Related Parties represent that they have no claims
against the FDIC or any of its officers, directors, attorneys or agents other
than those asserted in the District Court action; that they are the proper
owners of such claims; and that such claims have not been assigned or
transferred to any other person or entity.
 
1.3           The execution of this Settlement Agreement is only for the purpose
of the settlement and compromise of disputed claims.  Any action taken pursuant
to this Settlement Agreement shall not be construed, deemed, considered or used
as an admission of liability or fault by either the Hurwitz Related Parties or
by the FDIC against one another or against any third party in the District Court
action or any other proceeding.
 
1.4           Each of the parties severally declares and represents that he or
it is executing this Settlement Agreement wholly upon his or its volition,
individual judgment and knowledge and that this Settlement Agreement is made
without reliance upon any statement or representation of any party other than
the representations, warranties, and statements of obligation set forth in this
Settlement Agreement.
 
2.0           Payment of Settlement Funds
 
2.1           For complete release of all claims that any party to this
Settlement Agreement has against any other party to this Settlement Agreement,
and in return for the representations and warranties entered into, the FDIC
shall pay to MAXXAM the sum of ten million dollars ($10

FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
2

--------------------------------------------------------------------------------

 

million)(“Settlement Funds”) to be paid by wire transfer in accordance with the
instructions provided by MAXXAM’s counsel to the FDIC or its counsel.  Payment
of the Settlement Funds shall occur within two business days of receipt by the
FDIC of a fully executed Settlement Agreement; otherwise, this Agreement shall
be null and void.
 
2.2           In the event that Hurwitz, MAXXAM or Federated breach any of their
obligations of any kind under this Settlement Agreement, this agreement shall be
of no effect and any sums paid pursuant to Paragraph 2.1 shall be recoverable by
the FDIC from the Hurwitz Related Parties with interest and reasonable attorneys
fees.
 
2.3           In the event that the FDIC breaches any of its obligations of any
kind under this Settlement Agreement, and it becomes necessary for Hurwitz,
MAXXAM, or Federated to enforce such settlement agreement, such parties may
recover their reasonable attorneys fees in doing so.
 
3.0           Releases
 
3.1           The Hurwitz Related Parties and each of them hereby releases the
FDIC, its officers, directors, agents, employees, attorneys and affiliates and
all successors and predecessors to same, from any and all claims, causes of
action, rights, expenses, debts, liabilities, demands, obligations, costs,
agreements and actions of any kind and character whether known or unknown,
suspected or unsuspected, direct or indirect that were or could have been
asserted by or on behalf of the Hurwitz Related Parties or any of them in any
court, arbitration, mediation or any administrative or regulatory forum arising
out of or related in any way to any of the acts omissions or occurrences that
were or could have been a part of the District Court action or related
proceeding.

FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
3

--------------------------------------------------------------------------------

 

3.2           For its part, the FDIC hereby releases each of the Hurwitz Related
Parties and each of their officers, directors, agents, employees, attorneys,
affiliates and all successors and predecessors to same, from any and all claims,
causes of actions, rights, expenses, debts, liabilities, demands, obligations,
costs, agreements and actions of any kind and character whether known or
unknown, suspected or unsuspected, direct or indirect that were or could have
been asserted by or on behalf of the FDIC in any court, forum, administrative or
regulatory forum arising out of the failure of USAT or related in any way to any
act, omission or occurrence that were or could have been a part of the District
Court action or related proceeding.
 
3.3           No release contained herein shall prevent any Party hereto from
enforcing its rights under this Agreement.
 
4.0           Dismissal.       Upon execution of this Agreement by each of the
undersigned Parties, and receipt of the Settlement Funds, the parties shall
jointly request that all matters of any kind whatsoever pending in the District
Court action be fully dismissed with prejudice.  Such dismissal shall be final
and not subject to appeal.  The undersigned parties agree to the entry of an
order of dismissal with prejudice in the form attached hereto as Exhibit “A”,
with each party to bear its own costs as these were originally incurred.
 
5.0           Necessary Documents.     All parties to this Agreement agree to
enter into and execute such documents or instruments as may be necessary to
effectuate the provisions of this Agreement.
 
6.0           Miscellaneous Provisions.
 
6.1           This written Settlement Agreement and any separate written
documents executed by and between the Parties simultaneously with the execution
of this Settlement Agreement constitute the entire agreement and understanding
among them with respect to the subject matter

FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
4

--------------------------------------------------------------------------------

 

hereof and they supersede all prior agreements and understandings, both written
and oral, concerning such matters.  This Agreement may not be amended or
modified except by another written instrument signed by the party or parties to
be bound thereby, or by their respective authorized attorney(s) or other
representative(s).
 
6.2           The undersigned parties agree to cooperate in good faith to
effectuate all the terms and conditions of this Agreement including doing or
causing their agents and attorneys to do, whatever is reasonably necessary to
effectuate the signing, delivery, execution, filing, recording, and entry, of
any documents necessary to conclude the District Court action according to the
terms of this Agreement.
 
6.3           Each of the undersigned persons represents and warrants that they
are a party hereto or are authorized to sign this Agreement on behalf of the
respective party, and that they have the full power and authority to bind such
party to each and every provision of this Agreement.  This Agreement shall be
binding upon and inure to the benefit of the undersigned parties and their
respective heirs, executors, administrators, representatives, successors and
assigns.
 
6.4           Multiple counterparts of this Settlement Agreement may be signed
by the Parties, each of which shall be an original, but all of which together
shall constitute one and the same Settlement Agreement.  Such counterparts may
also be executed by telefaxed or emailed signature.
 
6.5           Each of the Parties has had the benefit of the advice of counsel
of their own choice in the negotiating, drafting and execution of this
Agreement, and the language of this Settlement Agreement is the product of the
efforts of all counsel.  Accordingly, neither the entire

FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
5

--------------------------------------------------------------------------------

 

Settlement Agreement nor any provision in it shall be deemed to have been
proposed or drafted by any party.  The Agreement shall be construed as a whole
according to its plain meaning.
 
6.6           In the event of any dispute arising out of this Settlement
Agreement, including but not limited to, any dispute concerning the
interpretation or meaning of any terms or provisions thereof, the laws of the
State of Texas shall apply.
 
In WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
December 17, 2008.



FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
6

--------------------------------------------------------------------------------

 




 
 
                              FEDERAL DEPOSIT INSURANCE CORPORATION,
       
                              By:
      /s/ Robert J. DeHenzel, Jr.
 
                              Date:
   December 17, 2008
       
                              CHARLES E. HURWITZ
 
                              By:
      /s/ Charles E. Hurwitz
 
                              Date:
   12-16-08
             
                              MAXXAM INC.
 
                              By:
      /s/ Charles E. Hurwitz
 
                              Date:
   12-16-08
             
                              FEDERATED DEVELOPMENT CO.
 
                              By:
      /s/ Charles E. Hurwitz
 
                              Date:
   12-16-08
     






FDIC v. Hurwitz                                                              
Settlement Agreement
December 17, 2008
 
7

--------------------------------------------------------------------------------

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION


FEDERAL DEPOSIT INSURANCE
CORPORATION as manager of the FSLIC Resolution Fund,
 
Plaintiff,
v.
 
CHARLES E. HURWITZ, MAXXAM INC., and FEDERATED DEVELOPMENT COMPANY,
 
Defendants.
§
§
§
§
§
§
§
§
§
§
§
§
 
 
CIVIL ACTION NO. H-95-3956
 
Judge Lynn N. Hughes
 

 
ORDER OF DISMISSAL WITH PREJUDICE
 
The Court, having been advised by counsel that a settlement has been reached,
dismisses this case with prejudice.  This Court retains jurisdiction to enforce
the settlement.
 
 

         
Lynn N. Hughes
   
United States District Judge



















EXHIBIT A
